Quillian, Judge.
The appellant employed the appellee, a nonresident corporation, to repair the brakes of his automobile in Winchester, Kentucky. Upon their return to Georgia the brakes failed and the appellant’s wife was involved in a collision while driving the automobile. The appellant then filed a claim against the appellee in Chatham County, Georgia, alleging that the appellee had not properly repaired the brakes. A motion to dismiss for want of jurisdiction was sustained and the appellant filed an appeal. Held:
The appellant neither does any business in this State nor engages in any activity which would give our courts jurisdiction under our long arm statute. Code Ann. § 24-113.1 (Ga. L. 1966, p. 343, as amended, Ga. L. 1970, pp. 443, 444).

Judgment affirmed.


Hall, P. J., and Panned, J., concur.